YASHENGGROUP The preparation process of Financial Statements Attachment A YHGG 11/3/2011 Yasheng Group (YHGG) YSFD 01-008 V1.0 Financial statements preparation process Page Numbering: Page 1 of 9 pages Effective Date:2009-2011 The preparation process of Financial Statements 姓名Name 签字Signature 日期 Date Prepared by Examined and verified by Approved by: Processes responsible department:Corporate Finance Division Responsibility post: Director of the closing account department 1 Yasheng Group (YHGG) YSFD 01-008 V1.0 Financial statements preparation process Page Numbering: Page 1 of 9 pages Effective Date:2009-2011 A. Process goal This process mainly elaborates the financial statements preparation process, which will ensure that the financial statements can meet requirements of the approving authority and information disclosure. B. Scope of application Yasheng Group C. The related policies and regulations US GAAP 2 Yasheng Group (YHGG) YSFD 01-008 V1.0 Financial statements preparation process Page Numbering: Page 1 of 9 pages Effective Date:2009-2011 D. Flow Chart 3 Yasheng Group (YHGG) YSFD 01-008 V1.0 Financial statements preparation process Page Numbering: Page 1 of 9 pages Effective Date:2009-2011 4 Yasheng Group (YHGG) YSFD 01-008 V1.0 Financial statements preparation process Page Numbering: Page 1 of 9 pages Effective Date:2009-2011 E. Process description No. Process steps Responsible positions / staff Applicable policies and systems Description of the process steps Output documents Discovery Proposal Process Description: The preparation of financial statements, including preparation of company home office's Monomer financial statements and preparation of company group's consolidated financial statements.Financial statements, including quarterly, half yearly and annual financial statements, the submitting time of each period's statements should be in accordance with the company home office's final settlement notice requirements.The annual financial statements will be submitted to China Yasheng Group. After it was audited by the accounting firm. All the statement’s preparation entities of the company Group include the subsidiaries, the construction project manager team and fund centers under the direct Financial Department of the Company, The flow begins. 01 Printing and distributing a Notice Responsible person of the financial settlement of At the end of each quarter, the responsible person of the Final Settlement Department of the Company Group will issue "Notice regarding 2010 quarterly financial accounts preparation and reporting”. [0101] of the circular on reporting accounts for the financial 02 Submit electronic Financial statements The reporting unit's accountant The accountants of all the statements preparation entities of the company Group should submit the electronic version of the financial statements, including balance sheet, income statement, cash flow statement, statement of change in stockholder equity and so on. [0201] quarterly / annual financial statements." 5 Yasheng Group (YHGG) YSFD 01-008 V1.0 Financial statements preparation process Page Numbering: Page 1 of 9 pages Effective Date:2009-2011 No.
